The First Amendment right to free speech and assembly should be zealously guarded as an essential ingredient of a democratic society. No other amendment in the Bill of Rights deserves stronger enforcement. The majority discussion aptly points out the spirit of the law in the context of the United States Supreme Court decisions. However, this case before us is not a case of Harvey Mechanic fighting for his right to freely express his dissent on the war in Viet Nam, but it is a case of the public being free from physical intrusion while using the public sidewalks. Lest I be misunderstood, if the defendant appellant were prosecuted and found guilty of expressing his views on the nation's foreign policy, no dissent here would be necessary.
The affidavit charging defendant with violating Section 13.1126, Codified Ordinances of the city of Cleveland, is not ambiguous and does not charge Mechanic with "attempting to engage in emotional argumentation." The affidavit charges defendant with "blocking pedestrians on the sidewalk" while engaging simultaneously in "emotional argumentation." The latter statement was inserted only to show the atmosphere in which the illegal acts occurred. It does not state a separate offense.
The majority opinion relies heavily on Street v. New York
(1969), 394 U.S. 576, 22 L. Ed. 2d 572, which holds at 590,22 L. Ed. 584, that a conviction must be reversed if from an examination of the record one cannot "eliminate the possibility either that appellant's words were the sole basis of his conviction or that appellant was convicted for both his words and his deeds." After a careful examination of the record, there is no doubt that defendant was convicted solely for forcibly putting literature in a passerby's pocket and pushing him off the sidewalk.
The testimony elicited from the three prosecution witnesses was directed only to the acts performed by the defendant and not to the context of his speech. Any reference to appellant's dress or speech was brought into the case only to prove that defendant was the individual who committed the illegal acts. Even the defense counsel recognized *Page 153 
that the thrust of the prosecution had no relationship to the words spoken by Mechanic. At the close of the prosecution's case (R 26), the defense moved to dismiss the charges. In arguing the motion, counsel stated: "There is, indeed, a great conflict in the evidence between the three witnesses as to what transpired.There is absolutely no evidence as to what the defendant said toanyone." (R 27). (Emphasis added.)
Any further references in the defendant's testimony to the context of his speech was brought out only to show Mechanic's aggressiveness and, therefore, his likelihood of committing the illegal acts. The testimony conclusively establishes that defendant was convicted only because of his conduct, which was consistent with the charge in the affidavit. Therefore, I dissent.